Citation Nr: 1617063	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.   11-22 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability with pinched nerve and sciatica, to include as secondary to service-connected post-operative residuals of right ankle periostitis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T.  Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to August 1996.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied the benefit sought here on appeal.

In February 2015, the Veteran testified at a Board hearing at the local RO before the undersigned.   A transcript of the testimony is in the claims file.

In September 2015, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.  After issuance of the January 2016 Supplemental Statement of the Case (SSOC), the Veteran electronically transmitted additional private treatment records to the AMC.  The Board had reviewed these records and while relevant, they only relate to the first element of service connection (current disability), which has already been established by other evidence of record.  As such, the Board finds that the records are culumalative and it will decide this appeal.;


FINDING OF FACT

The weight of the credible and probative evidence of record indicates that the Veteran's low back disability did not have its onset in service; it is not otherwise related to her active service; and, it is not caused or aggravated by a service-connected disability.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability are not met.   38 U.S.C.A.  §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 3.102 , 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.   There is no issue as to providing an appropriate application form or completeness of the application.   Prior to issuance of the August 2010 rating decision, via letters dated in March 2010 and August 2010, the RO provided the Veteran fully time- and content-compliant VCAA notice.   Further, neither the Veteran nor her representative has asserted any VCAA notice error or claimed specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.   See 38 C.F.R.  § 3.159(c).   The Veteran's service treatment, VA, including the Compensation and Pension examination reports, and non-VA records are in the claims file.  Further, the Board remanded for an additional examination, after any additional treatment records extant were obtained, to insure that all of the Veteran's theories of entitlement were considered under the correct facts, and that the lay evidence of record was fully considered.   At the hearing, the Veteran's representative suggested that some of the Veteran's service treatment records (STR) are missing.   See Hearing Testimony at 8.  The Board addresses this in further detail later in this decision.   

The Board remanded this issue in September 2015 to obtain additional evidence related to the appeal.   The Board finds that there was substantial compliance with this remand as information about records was associated with the file and an adequate examination/opinion was obtained.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R.  § 3.310.   Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v.  Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet.  App.  465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.   A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v.  Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir.  2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.   

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.   38 U.S.C.A.  § 5107; see also Gilbert v. Derwinski, 1 Vet.  App. 49, 53 (1990).

Discussion

The Veteran's MOS in active service was heavy wheel mechanic.  The vehicles she maintained were large, and the frames could be as high as eight feet off of the ground.  She asserts that the onset of her low back disorder was when she fell from a vehicle onto a concrete floor while performing maintenance on it.  The Veteran described her fall as landing mostly on her tailbone.  In her March 2010 informal claim, she asserted that, after the fall, she was placed on quarters several times as part of her treatment; and, her chronic symptoms started in 1995, and they have been ongoing ever since.  (03/01/2010 VBMS entry-VA 21-4138-Statement in Support of Claim).

The Board finds that the first two elements (current disability and in-service event/injury) of service connection has been established.  First, the record (e.g., August 2010 VA examination report) reflect as current diagnosis of lumbar strain with left leg sciatica.  Second, the Board finds the Veteran to be competent and credible to report fail from a vehicle and landing on her back.  Such an event/injury would be consistent with her duties and circumstances of service being a heavy wheel.

The August 2010 VA examination report reflects that, after taking the Veteran's history and examining her, the examiner diagnosed lumbar strain with left leg sciatica.  X-rays were read as having shown no abnormality.  The examiner opined that there was no relationship between the Veteran's service-connected right ankle disability and her low back disorder.  The examiner's rationale was that treatment records dated in 2009 noted that the Veteran's low back symptoms had their onset in 2005, which meant that she had 10 years after service where she had no low back pain.  The examiner opined further that the Veteran's low back disorder was due to aging and genetic predisposition.  (08/05/2010 VBMS entry-VA examination at 6, 16).

In her October 2010 Notice of Disagreement (NOD), the Veteran disputed the examiner's notation that she had 10 post-service years without any pain.  She asserted that she twice injured her back while working as a mechanic, and that the instances should be documented in her STR.  She also disputed the examiner's opinion of a genetic predisposition, as she asserted that no one in her family had a history of low back problems.  (10/05/2010 VBMS entry-Notice of Disagreement).  

The Veteran also submitted statements from her parents, each attesting to the absence of a family history of back problems.  Her mother noted that her own back issues were secondary to her involvement in an accident.  (08/16/2011 entry-Buddy/ Lay Statements of mother and father).  Her father and mother each stated that her accident was caused by an accident at work when she was stationed at Ft. Leonard Wood.  While the Veteran's parents are competent to report their medical history, the record does not established that they have the requisite training or knowledge to provide a competent etiological statement.  Indeed, the Veteran's father stated that he was in the construction business for over 30 years.

In the September 2015 Board remand, the Board determined that the VA examiner had based his opinion on an erroneous factual premise.  Specifically, the Veteran's lay testimony and statements, and her VA treatment records note her reports of the onset of low back symptoms in 1995, three years after her discharge from active service, and that she had experienced constant symptoms ever since.  The Board noted the family evidence that denied any history of back problems, and the fact that the Veteran was competent to report the history of her disability.  See 38 C.F.R. § 3.159(a)(2).  As a result, the Board remanded the case for another examination so that an examiner could assess all of the factors and render a nexus opinion based on accurate facts.

The October 2015 examination report reflects that the examiner reviewed the claims file, to include the Veteran's STR and VA treatment records, and examined the Veteran.  The examiner diagnosed a lumbosacral strain.  Based on the Veteran's reported history, her records, and the objective findings on clinical examination, the examiner opined that it was not at least as likely as not that the Veteran's currently diagnosed low back disorder had its onset in active service; is otherwise causally connected to her active service; or, is caused by aggravated by her service-connected right ankle disorder.

In a lengthy rationale and explanation, the examiner addressed every facet that the Board remand directed.  The examiner observed that there are no entries in the STR that documented either a back-related complaint or findings or treatment.  The examiner noted that the June 1995 entry, which is the sole entry the Veteran specifically referenced, actually involved the Veteran's side, she denied any prior injury or trauma, and was diagnosed with a probable exterior oblique muscle strain.  There is no indication that it involved her back.  The examiner opined that the Veteran's noted symptoms in June 1995 were not consistent with a lower back injury but instead a muscle strain to the chest wall or intercostal muscles.  The examiner noted that, per the documented medical history, and the Veteran's reported history as noted in her treatment records, she reported the earliest onset of her pain as 1999, some three years after her discharge from active service.

The Board remand directed the examiner to accept the Veteran's lay report of constant pain after the reported fall in 1995 onward.  The examiner noted that, in light of the documented record, which included the Veteran's reports over the years, and the Veteran's examination, it was difficult to accept as true, the Veteran's statements that she had experienced back pain since the reported 1995 fall.  The Board notes that its prior remand was a preliminary order and it can adjust its view of the evidence, when viewing it light of new and all of the pertinet medical and lay evidence of record.  Hence, the examiner opined that the Veteran did not have a chronic low back disorder at the time of her discharge from active service.  To avoid redundancy, the Board does not detail the remainder of the examiner's rationale as it addresses direct service connection, for it entails a detailed listing of the Veteran's relevant medical records.  Instead, the Board now addresses whether the examiner's opinion garners substantial weight and whether it is highly probative.

First, as concerns the Veteran's assertions that the absence of STR entries related to her back indicates that some of her STR are missing, the Board rejects the assertion.  The Veteran's STR do not reflect any gaps or missing periods of time.  Other than basic training, she served her entire tour of duty at one post.  Hence, there was no opportunity for loss of records in transit, etc.  Further, the lengthy treatment, pre- and post-operative, related to her right ankle are extensive.  There were extensive opportunities for her to report complaints of low back pain.  Further, even assuming arguendo that some of her records may have been misplaced, as the examiner noted, the Veteran's active service was terminated by a medical discharge board.  The proceedings included physical therapy and other treatment to determine if she could continue to meet the physical demands of her duties.  Her medical treatment, the Medical Evaluation (MEB) and Physical Evaluation Boards (PEB) would have noted the presence of low back pathology.  The Veteran's May 1996 Report of Medical History for her discharge examination, reflects that she denied a history of recurrent low back pain.  The MEB Summary noted that the Veteran's right ankle was her only joint problem.  The Report of Medical Examination For MEB reflects that her spine was assessed as normal.

As noted earlier, the examiner provided an extensive rationale and explanation for his opinions, and referenced the salient parts of the Veteran's medical history, to include her lay reports.  Hence, the Board finds the examiner's opinion highly probative. See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).

As noted earlier, the Board acknowledges the Veteran's competency to report an in-service injury or trauma, regardless of whether there is contemporaneous medical documentation.  As stated above, the record established an in-service event/injury.  In light of all of the evidence set forth above, however, the Board finds that-affording the Veteran the benefit of the doubt that she in fact twice experienced a fall from vehicles on which she was working, the preponderance of the evidence shows that she did not sustain chronic low back residuals as a result.

In addition to the fact that the Veteran's extensive STR are silent for low back complaints, there also is the matter of her January 1997 claim for VA compensation.  The sole disability for which the Veteran claimed compensation was her ankle.  Moreover, the  February 1997 VA bones examination report notes that the remainder of the Veteran's systems review was negative.  The examiner noted that the Veteran did not have joint problems other than the ankle; "and there is no joint problem, including the back."  This shows that the 1997 examiner affirmative examined the Veteran's back and found it to be essentially normal.  As such, the Board finds that the weight of the evidence is that the Veteran's chronic low back pain started no earlier than 1999, and that it is not causally connected to an in-service event.  In light of this, the Board finds that the preponderance of the evidence is against the claim for direct service connection.

The legal requirements for secondary service connection were set forth earlier.  Only Wallin elements 1 and 2 are shown by the evidence.  There is a currently diagnosed low back disorder, and service connection is in effect for the post-operative ankle disability.  The preponderance of the evidence, however, is that there is no causal or aggravating connection between the two.

The June 2015 VA examination report reflects that the examiner opined that it was not at least as likely or not that the Veteran's current low back disorder is caused or aggravated by the service-connected ankle disability.  The examiner noted the entry in an April 2000 private record where the physician noted that the Veteran's chronic back, hip, and knee problems seems to have resulted from additional stress placed on those areas due to the right ankle disability.  The VA examiner opined that the entry was based on speculation, as it was not supported by the medical literature.  When a back strain is caused by an injury to a lower extremity, there will be noticeable changes in posture, stance or gait.  Such causative injuries include fracture of a long bone with a greater than 2 centimeter loss of bone length, ankylosis of a major joint, such as the ankle, or an infection of the spine or joints on the same affected side.  There were no such findings on the Veteran's examination.  Therefore, the examiner opined, it was unlikely that the Veteran's back strain is due to or aggravated by the Veteran's service-connected ankle disability.

The Board finds the VA examiner's findings and opinion far more persuasive and probative than the tentative April 2000 entry in the Veteran's private record.  The author of the 2000 entry did not state any rationale for the entry.  Further, the use of the word "seems" indicates the tentative nature of the entry.  In the context of the entry, "seem" is entitled to no more weight than "may."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that medical opinions expressed in terms of "may" also implies "may" or "may not"' and are speculative).  The lack of a rationale and the use of a speculative term both cause the probative valve of this opinion to be low to none.  In contrast, the 2015 VA examiner explained their rationale, to include citation to pertient facts and medical literature.

In light of the above, the Board also finds that the preponderance of the evidence is against the claim on a secondary basis.  38 C.F.R. § 3.310.

In reaching the decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a low back disability with pinched nerve and sciatica, to include as secondary to service-connected post-operative residuals of right ankle periostitis, is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


